Citation Nr: 0312316	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-11 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an effective date prior to March 9, 1998 for a 
100 percent evaluation for schizophrenia, to include on the 
basis of clear and unmistakable error.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse actions by the VA RO in San 
Juan, Puerto Rico.  

Historically, it is noted that in a February 1999 decision, 
the RO, in pertinent part, increased the evaluation for the 
veteran's service-connected schizophrenia 100 percent 
disabling, effective March 9, 1998.  In an April 1999 notice 
of disagreement, the veteran indicated that he disagreed with 
the effective date assigned for the 100 percent evaluation.  
In an August 2000 statement in support of his claim, it was 
essentially contended that the effective date for the 100 
percent rating for schizophrenia should have been established 
from the time of a VA psychiatric inpatient treatment in 
October 1986 and that a February 1987 rating action was 
clearly and unmistakably erroneous for failing to assign a 
100 percent rating for the veteran's service-connected 
disability.  

In January 2001, the Board remanded the claim to the RO for 
further development and the case was returned to the Board in 
May 2003.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  In a February 1999 rating decision, the RO determined 
that an increased rating for service-connected schizophrenia 
was warranted, effective from March 9, 1998.  

3.  An effective date of March 9, 1998 for the assignment of 
the 100 percent evaluation for schizophrenia is proper based 
upon the date the veteran's informal claim for benefits.  

4.  The veteran has failed to allege an error of fact or law 
in the February 17, 1987 rating decision that, when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 9, 
1998, for the assignment of a 100 percent rating for service-
connected schizophrenia are not met.  38 U.S.C.A. §§ 5110, 
5100 et. seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.157, 3.159, and 3.326, 3.400(o) (2002).  

2.  A valid claim of CUE in the February 17, 1987 rating 
decision has not been presented.  38 U.S.C.A. § 5100 et. seq. 
(West. 2002); 38 C.F.R. §§ 3.102, 3.105(a), 3.156(a), 3.159, 
and 3.326, (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the April 2003 supplemental 
statement of the case.  In this regard, the Board notes that 
RO correspondence, including a notice dated in January 2003 
made specific reference to evidence that would be obtained by 
the Board and records that the veteran was asked to submit in 
support of his appeal.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
As it appears that all pertinent evidence has been obtained, 
the Board finds that the claims are ready to be reviewed on 
the merits.  See VCAA; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Further, letters to the veteran have 
informed him as to evidence he should submit, and informed 
him of what the VA would obtain.  As there is no showing that 
there is additional evidence that could be obtained, the 
Board may proceed.  Moreover, the Board notes that the VCAA, 
with its expanded duties, is not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002).  For disability benefits arising from direct service 
connection, the effective date shall be the date entitlement 
arose if the claim is received within one year after 
separation from active duty; otherwise the effective date 
shall be the date of the receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2) (2002).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2002).  The regulation which governs informal claims, 
38 C.F.R. § 3.155 (2002), provides as follows: (a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Id.  

Further, once a formal claim for compensation has been 
allowed, a report of VA examination or hospitalization can be 
accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157 (2002).  As to reports prepared by the VA, the date 
of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or the date of admission 
to a VA or uniformed services hospital.  38 C.F.R. 
§ 3.157(b)(1).  For other reports, including reports from 
private physicians, laypersons, and state and other 
institutions, the date of receipt of such reports is 
recognized as the date of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).  

There is an exception to this general rule, under 
circumstances where the evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  See 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. 125 (1997).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  

In order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  When attempting to raise a claim of clear and 
unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Neither a claim alleging improper weighing 
and evaluating of the evidence in a previous adjudication, 
nor general, non-specific claims (including sweeping 
allegations of failures to follow the regulations or to 
provide due process), meet the restrictive definition of 
clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  

Historically, service connection for schizophrenia was 
initially granted in a September 1971 rating action with a 70 
percent disability evaluation.  In a March 1975 RO decision, 
the rating for his psychiatric disorder was decreased to 50 
percent disabling.  

VA hospital records dated from October 1986 to November 1986 
reflect that the veteran was admitted due to aggressive 
behavior at home.  It was noted that the veteran acted on 
auditory hallucination which instructed him to burn down his 
home.  The examiner noted that the veteran was unable to 
manage his funds at that time.  The discharge diagnosis was 
chronic schizophrenia, paranoid type, in acute exacerbation.  

In a rating action dated on February 17, 1987, the RO granted 
a temporary total rating effective from October 1986 to 
December 1986 based on his inpatient psychiatric admission.  
The 50 percent evaluation for schizophrenia was continued 
from December 1986.  

In May 1987, the veteran filed an application for an 
increased evaluation for his service-connected psychiatric 
disorder.  He noted that he was totally disabled and a 100 
percent rating was warranted.  

In correspondence dated in June 1987, the RO requested 
additional evidence to substantiate the veteran's claim for 
an increased evaluation.  No response was received from the 
veteran.  

On March 9, 1998, a medical statement signed by Jose A. 
Juarbe, M.D. was received by the RO.  Dr. Juarbe opined that 
the veteran was totally and chronically unable to engage in 
any gainful activity and had no industrial or social 
adaptabilities.  The doctor stated that the veteran's overall 
prognosis was very severe and that he needed indefinite 
psychiatric treatment due to his disorder.  The diagnosis was 
schizophrenia, chronic paranoid type, active.  His Global 
Assessment of Functioning (GAF) score was listed as 31-40.  

On VA examination in May 1998, the diagnosis was 
schizophrenic disorder, undifferentiated type with paranoid 
features.  His GAF score was 45.  

In an August 1998 RO decision, the evaluation for the 
veteran's service-connected psychiatric disorder was 
increased to 70 percent disabling.  

In October 1998, the RO received records pertaining to the 
veteran's claim for disability benefits from the Social 
Security Administration (SSA).  The SSA records essentially 
reflect that the veteran was awarded disability benefits for 
a primary diagnosis of schizophrenia, paranoid type, since 
April 1987.  

In a February 1999 decision, the RO determined that a 100 
percent evaluation was warranted under 38 C.F.R. §  4.130, 
Diagnostic Code 9203, for the veteran's service-connected 
schizophrenia, effective March 9, 1998, the date of his 
informal claim for an increased rating.  

In April 1999, the veteran filed a notice of disagreement 
with the effective date assigned for the 100 percent 
evaluation for schizophrenia.  

In an August 2000 statement, the veteran claimed that the 
appropriate effective date for the 100 percent evaluation for 
his service-connected psychiatric disorder was October 13, 
1986.  He maintained that he was hospitalized on that date 
with severe psychiatric symptoms.  He said that the records 
from the October 1986 hospitalization show symptoms which 
were compatible with a 100 percent disability rating.  The 
veteran asserted that the February 17, 1987 RO decision was 
clearly and unmistakably erroneous since an increased 100 
percent rating was not granted at that time.  

In correspondence dated in January 2003, the RO provided the 
veteran with specific information pertaining to the 
requirements for a claim for CUE and requested that the 
veteran submit additional specific arguments regarding his 
claim.  

In a February 2003 statement, the veteran indicated that he 
had no additional evidence or argument to submit and 
requested that his claim be decided based upon the evidence 
of record, including his August 2000 statement in support of 
his claim.  

As noted above, the veteran's service-connected psychiatric 
disorder was initially evaluated as 70 percent disabling in 
September 1971 and was subsequently decreased to 50 percent 
disabling in a March 1975 RO decision.  Notwithstanding 
several temporary total ratings throughout the years, the 
veteran's psychiatric disorder was continually rated 50 
percent since that time.  Of note is the veteran's May 1987 
statement claiming that a 100 percent evaluation was 
warranted for the disability; however, despite RO requests 
for additional information to substantiate his claim, the 
veteran failed to respond.  No subsequent contact between the 
veteran and VA pertaining to an increased rating for 
schizophrenia is indicated by materials contained within his 
VA claims folder after that time until his submission of the 
March 1998 medical statement from Dr. Juarbe.  

A formal claim was filed several months later in October 
1998.  In addition, SSA records were submitted to support his 
claim for an increased evaluation.  Contrary to the argument 
advanced by the veteran, however, there is no known legal or 
factual basis for the assignment of an effective date for his 
100 percent schedular evaluation for schizophrenia prior to 
March 9, 1998, since, pursuant to 38 C.F.R. § 3.157(b)(2), 
the date of receipt of the doctor's report is recognized as 
the date of an informal claim.  In this case, there is no 
document in the record that may reasonably be construed as an 
informal claim or pending claim within the year preceding the 
March 9, 1998 claim for an increased rating.  See 38 C.F.R. 
§§ 3.114(a), 3.155, 3.157.  Thus, an effective date earlier 
than the March 9, 1998 effective date assigned by the RO 
would not be warranted under applicable statutory and 
regulatory provisions.  There is no balance to the evidence 
and the doctrine of reasonable doubt is, therefore, not for 
application.  

It is noted that the veteran has claimed that a 100 percent 
rating for his psychiatric disorder is warranted effective 
from October 1986 due to CUE in the February 17, 1987 RO 
decision.  The Board notes that a October 1986 VA hospital 
summary essentially reflected that the veteran had an acute 
exacerbation of schizophrenia, paranoid type.  The veteran 
was hospitalized for approximately one month and released 
with medication.  The February 17, 1986 RO decision, 
essentially determined that the veteran was entitled to a 
temporary total evaluation from October 13, 1986 (the date of 
his hospital admission) to December 1, 1986.  The 50 percent 
rating for his psychiatric disorder was then continued.  
Based on these facts, the determination in the February 1987 
rating decision that the veteran's service-connected disorder 
warranted a 100 percent rating during his period of 
hospitalization is not undebatably erroneous.  In this case, 
the veteran merely disagrees with how the RO weighed and 
evaluated the evidence in the 1987 decision, and such does 
not support a CUE finding.  

After consideration of all the evidence of record at the time 
of the February 1987 rating decision, the Board finds that 
the evidence then of record was of sufficient weight and 
character that it was not clear and unmistakable error for 
the RO to have found that only a temporary 100 percent 
evaluation was warranted and that continuation of his 50 
percent rating after his hospitalization period was proper.  
A review of the evidence shows that there was a tenable basis 
for that decision.  The evidence then of record does not show 
that the February 1987 RO decision was based on CUE for 
failing to grant a 100 percent rating for service-connected 
schizophrenia.  Hence, the Board finds that the evidence then 
of record does not support the veteran's claim that there was 
CUE in that decision.  






ORDER

Entitlement to an effective date earlier than March 9, 1999, 
for the assignment of a 100 percent rating for service-
connected schizophrenia, to include clear and unmistakable 
error in a February 17. 1987 rating decision is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

